DETAILED ACTION
This is on the merits of Application No. 16/772206, filed on 06/12/2020. Claims 11-30 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/12/2020 and 06/01/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 states “wherein at least the second calibration is performed within a second interval of the third time”. It is unclear how the second calibration, which precedes the third calibration, can take place simultaneously at the third point in time and have both the first interval and second interval. These appear to be two different calibrations.

Claim 21 states “wherein the first calibration or the second calibration is performed in the second interval of the third time”. Similar to claim 11, it is unclear how either of these calibrations would take place at the third time if the third time occurs in a subsequent second operating time following the first and second calibrations already occurring. These appear to be different calibrations.
Claims 28 and 29 state “perform a calibration”. It is unclear if these are related to the calibrations in claim 21 or different calibrations, and what the difference between these calibrations are.
Claim 29 states “a system”. This is a double inclusion as a system is already established.
Claims 12-17, 20, 22-27, and 30 are rejected for being dependent on a rejected claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TIMOTHY HANNON/               Primary Examiner, Art Unit 3659